     Case 3:17-cv-02594-GPC-AHG Document 83 Filed 01/28/21 PageID.634 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ALFONSO and ARLENE MORAN,                          Case No.: 3:17-cv-02594-GPC-AHG
      individually and on behalf of a class of
12
      similarly situated individuals,                    AMENDED SCHEDULING ORDER
13                                     Plaintiffs,       AND ORDER GRANTING JOINT
                                                         MOTION FOR CONTINUANCE
14    v.
15                                                       [ECF No. 82]
      FCA US LLC,
16                                    Defendant.
17
18         This matter comes before the Court on the parties’ Joint Motion for Order
19   Continuing Pretrial Deadlines. ECF No. 82.
20         Parties seeking to modify a scheduling order must show good cause. See Fed. R. Civ.
21   P 16(b)(4) (“A schedule may be modified only for good cause and with the judge’s
22   consent”). “Good cause” is a non-rigorous standard that has been construed broadly across
23   procedural and statutory contexts. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259
24   (9th Cir. 2010). The good cause standard focuses on the diligence of the party seeking to
25   amend the scheduling order and the reasons for seeking modification. Johnson v. Mammoth
26   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
27         Here, the parties seek an extension of all pretrial deadlines, including Plaintiffs’
28

                                                     1
                                                                            3:17-cv-02594-GPC-AHG
     Case 3:17-cv-02594-GPC-AHG Document 83 Filed 01/28/21 PageID.635 Page 2 of 8



 1   deadline to file a class certification motion, in order to facilitate settlement efforts. In the
 2   same vein, the parties request a settlement conference before the undersigned on
 3   February 12, 2021.
 4         Upon review and consultation with the presiding District Judge in this matter, the
 5   Court finds the parties have shown good cause to GRANT the Joint Motion. Accordingly,
 6   IT IS HEREBY ORDERED:
 7         1.     A Mandatory Settlement Conference (“MSC”) shall be conducted via
 8   videoconference1 before Magistrate Judge Allison H. Goddard on February 12, 2021 at
 9   2:00 PM.
10         2.     Plaintiff must serve on Defendant a written settlement proposal, which must
11   include a specific demand amount, no later than February 1, 2021. The defendant must
12   respond to the plaintiff in writing with a specific offer amount prior to the Meet and
13   Confer discussion. The parties should not file or otherwise copy the Court on these
14   exchanges. Rather, the parties must include their written settlement proposals in their
15   respective Settlement Conference Statements to the Court. Counsel for the parties must
16   meet and confer in person or by phone no later than February 8, 2021. Each party must
17
18   1
       On March 23, 2020, Chief Judge Larry A. Burns amended his original Order in response
19   to the COVID-19 public emergency, which, among other things, excuses personal
20   appearance of counsel and parties at civil court proceedings and notes that judges retain
     discretion to hold civil proceedings telephonically. See CJO #18-A at ¶ 4B. His original
21   order, CJO #18, is available on the Court website at
22   https://www.casd.uscourts.gov/_assets/pdf/rules/Order%20of%20the%20Chief%20Judge
     %2018.pdf. His amended order, CJO #18-A, which amends paragraph four of CJO #18, is
23   available on the Court website at
24   https://www.casd.uscourts.gov/_assets/pdf/rules/Order%20of%20the%20Chief%20Judge
     %2018-a.pdf. These orders were extended until mid-January by CJO #52B, which is
25   available on the Court website at
26   https://www.casd.uscourts.gov/_assets/pdf/rules/Order%20of%20the%20Chief%20Judge
     %2052-B%20-
27   %20Extending%20Renewed%20Suspension%20of%20Jury%20Trials%20and%20Other
28   %20In-Person%20Proceedings.pdf.


                                                    2
                                                                                3:17-cv-02594-GPC-AHG
     Case 3:17-cv-02594-GPC-AHG Document 83 Filed 01/28/21 PageID.636 Page 3 of 8



 1   prepare a Settlement Conference Statement, which will be served on opposing counsel
 2   and lodged with the Court no later than February 10, 2021. The Statement must be
 3   lodged in .pdf format via email to efile_goddard@casd.uscourts.gov (not filed). The
 4   substance of the Settlement Conference Statement must comply fully with Judge
 5   Goddard’s Mandatory Settlement Conference Rules (located at
 6   https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Mandatory%20Settlem
 7   ent%20Conference%20Rules.pdf). Each party may also prepare an optional
 8   Confidential Settlement Letter for the Court’s review only, to be lodged with the Court
 9   no later than February 10, 2021. The Letter must be lodged in .pdf format via email to
10   efile_goddard@casd.uscourts.gov (not filed). Should a party choose to prepare a Letter,
11   the substance of the Settlement Conference Letter must comply fully with Judge
12   Goddard’s Mandatory Settlement Conference Rules. All parties are ordered to read
13   and to fully comply with the Chambers Rules and Mandatory Settlement
14   Conference Rules of Magistrate Judge Allison H. Goddard.
15         3.    The Court will use its official Zoom video conferencing account to hold the
16   Settlement Conference. If you are unfamiliar with Zoom: Zoom is available on
17   computers through a download on the Zoom website (https://zoom.us/meetings) or on
18   mobile devices through the installation of a free app.2 Joining a Zoom conference does not
19   require creating a Zoom account, but it does require downloading the .exe file (if using a
20   computer) or the app (if using a mobile device). Participants are encouraged to create an
21   account, install Zoom and familiarize themselves with Zoom in advance of the Settlement
22   Conference.3 There is a cost-free option for creating a Zoom account.
23
24
     2
25         If possible, participants are encouraged to use laptops or desktop computers for the
     video conference, rather than mobile devices.
26
     3
27          For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
     us/categories/200101697-Getting-Started
28

                                                 3
                                                                             3:17-cv-02594-GPC-AHG
     Case 3:17-cv-02594-GPC-AHG Document 83 Filed 01/28/21 PageID.637 Page 4 of 8



 1         4.    Prior to the start of the Settlement Conference, the Court will email each
 2   participant an invitation to join a Zoom video conference. Again, if possible, participants
 3   are encouraged to use laptops or desktop computers for the video conference, as mobile
 4   devices often offer inferior performance. Participants shall join the video conference by
 5   following the ZoomGov Meeting hyperlink in the invitation. Participants who do not
 6   have Zoom already installed on their device when they click on the ZoomGov Meeting
 7   hyperlink will be prompted to download and install Zoom before proceeding. Zoom
 8   may then prompt participants to enter the password included in the invitation. All
 9   participants will be placed in a waiting room until the Settlement Conference begins.
10         5.    Each participant should plan to join the Zoom video conference at least five
11   minutes before the start of the Settlement Conference to ensure that the conference begins
12   promptly at 2:00 p.m.
13         6.    Zoom’s functionalities will allow the Court to conduct the Settlement
14   Conference as it ordinarily would conduct an in-person one. The Court will divide
15   participants into separate, confidential sessions, which Zoom calls Breakout Rooms.4 In a
16   Breakout Room, the Court will be able to communicate with participants from a single
17   party in confidence. Breakout Rooms will also allow parties and counsel to communicate
18   confidentially without the Court.
19         7.    No later than February 10, 2021, counsel for each party shall send an e-mail
20   to the Court at efile_goddard@casd.uscourts.gov containing the following:
21               a.     The name and title of each participant, including all parties and party
22                      representatives with full settlement authority, claims adjusters for
23                      insured defendants, and the primary attorney(s) responsible for the
24                      litigation;
25
26
27
     4
          For more information on what to expect when participating in a Zoom Breakout
28   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646

                                                  4
                                                                             3:17-cv-02594-GPC-AHG
     Case 3:17-cv-02594-GPC-AHG Document 83 Filed 01/28/21 PageID.638 Page 5 of 8



 1                b.    An e-mail address for each participant to receive the Zoom video
 2                      conference invitation; and
 3                c.    A telephone number where each participant may be reached so that
 4                      if technical difficulties arise, the Court will be in a position to proceed
 5                      telephonically instead of by video conference. (If counsel prefers to
 6                      have all participants of their party on a single conference call, counsel
 7                      may provide a conference number and appropriate call-in information,
 8                      including an access code, where all counsel and parties or party
 9                      representatives for that side may be reached as an alternative to
10                      providing individual telephone numbers for each participant.)
11                d.    A cell phone number for that party’s preferred point of
12                      contact (and the name of the individual whose cell phone it is) for the
13                      Court to use during the ENE to alert counsel via text message that the
14                      Court will soon return to that party’s Breakout Room, to avoid any
15                      unexpected interruptions of confidential discussions.
16         8.     All participants shall display the same level of professionalism during the
17   Settlement Conference and be prepared to devote their full attention to the Settlement
18   Conference as if they were attending in person, i.e., cannot be driving while speaking to
19   the Court. Because Zoom may quickly deplete the battery of a participant’s device, each
20   participant should ensure that their device is plugged in or that a charging cable is readily
21   available during the video conference.
22         Additionally, the Scheduling Order in this action is AMENDED as follows:
23         1.     The deadline to file a class certification motion is May 14, 2021.
24         2.     All expert discovery shall be completed by all parties by March 31, 2021.
25   “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
26   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
27   time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
28   into account the times for service, notice and response as set forth in the Federal Rules of

                                                   5
                                                                              3:17-cv-02594-GPC-AHG
     Case 3:17-cv-02594-GPC-AHG Document 83 Filed 01/28/21 PageID.639 Page 6 of 8



 1   Civil Procedure. Counsel shall promptly and in good faith meet and confer with
 2   regard to all discovery disputes in compliance with Local Rule 26.1(a). A failure to
 3   comply in this regard will result in a waiver of a party’s discovery issue. Absent an
 4   order of the court, no stipulation continuing or altering this requirement will be
 5   recognized by the court. The Court expects counsel to make every effort to resolve all
 6   disputes without court intervention through the meet and confer process. If the parties
 7   reach an impasse on any discovery issue, the movant must e-mail chambers at
 8   efile_goddard@casd.uscourts.gov no later than 45 days after the date of service of the
 9   written discovery response that is in dispute, seeking a telephonic conference with the
10   Court to discuss the discovery dispute. The email must include: (1) at least three proposed
11   times mutually agreed upon by the parties for the telephonic conference; (2) a neutral
12   statement of the dispute; and (3) one sentence describing (not arguing) each parties’
13   position. The movant must copy opposing counsel on the email. No discovery motion may
14   be filed until the Court has conducted its pre-motion telephonic conference, unless the
15   movant has obtained leave of Court. All parties are ordered to read and to fully comply
16   with the Chambers Rules of Magistrate Judge Allison H. Goddard.
17         3.     Except for motions in limine, all pretrial motions must be filed by
18   June 14, 2021. As provided herein, certain motions, including motions for class
19   certification, must be filed well before this date. Pursuant to Honorable Gonzalo P.
20   Curiel’s Civil Pretrial & Trial Procedures, all motions for summary judgment shall be
21   accompanied by a separate statement of undisputed material facts. Any opposition to a
22   summary judgment motion shall include a response to the separate statement of undisputed
23   material facts. Counsel for the moving party must obtain a motion hearing date from the
24   law clerk of the judge who will hear the motion. Motion papers MUST be filed and served
25   the same day of obtaining a motion hearing date from chambers. A briefing schedule will
26   be issued once a motion has been filed. The period of time between the date you request a
27   motion date and the hearing date may vary. Please plan accordingly. Failure to make a
28   timely request for a motion date may result in the motion not being heard.

                                                  6
                                                                            3:17-cv-02594-GPC-AHG
     Case 3:17-cv-02594-GPC-AHG Document 83 Filed 01/28/21 PageID.640 Page 7 of 8



 1            4.   Pursuant to Honorable Gonzalo P. Curiel’s Civil Pretrial & Trial Procedures,
 2   the parties are excused from the requirement of Local Rule 16.1(f)(2)(a); no Memoranda
 3   of Law or Contentions of Fact are to be filed.
 4            5.   Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
 5   Civ. P. 26(a)(3) by August 27, 2021. Failure to comply with these disclosure requirements
 6   could result in evidence preclusion or other sanctions under Fed. R. Civ. P. 37.
 7            6.   Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
 8   September 10, 2021. At this meeting, counsel shall discuss and attempt to enter into
 9   stipulations and agreements resulting in simplification of the triable issues. Counsel shall
10   exchange copies and/or display all exhibits other than those to be used for impeachment.
11   The exhibits shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall
12   note any objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ.
13   P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial conference
14   order.
15            7.   Counsel for plaintiff will be responsible for preparing the pretrial order and
16   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f).                   By
17   September 17, 2021, plaintiff’s counsel must provide opposing counsel with the proposed
18   pretrial order for review and approval. Opposing counsel must communicate promptly
19   with plaintiff’s attorney concerning any objections to form or content of the pretrial order,
20   and both parties shall attempt promptly to resolve their differences, if any, concerning the
21   order.
22            8.   The Proposed Final Pretrial Conference Order, including objections to any
23   other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
24   lodged with Judge Curiel by September 24, 2021, and shall comply with Local Rule
25   16.1(f)(6).
26            9.   The final Pretrial Conference is scheduled on the calendar of the Honorable
27   Gonzalo P. Curiel on October 1, 2021 at 1:30 pm. The Court will set a trial date during
28   the pretrial conference. The Court will also schedule a motion in limine hearing date during

                                                   7
                                                                              3:17-cv-02594-GPC-AHG
     Case 3:17-cv-02594-GPC-AHG Document 83 Filed 01/28/21 PageID.641 Page 8 of 8



 1   the pretrial conference.
 2         10.    The parties must review the chambers’ rules for the assigned district judge
 3   and magistrate judge.
 4         11.    Upon the parties’ request, a post-trial settlement conference before a
 5   magistrate judge may be held within 30 days of verdict in the case.
 6         12.    The dates and times set forth herein will not be modified except for good cause
 7   shown.
 8         IT IS SO ORDERED.
 9
10   Dated: January 27, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  8
                                                                             3:17-cv-02594-GPC-AHG
